Citation Nr: 1627575	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability, claimed as acromioclavicular injury of the right shoulder, and if so, whether service connection is warranted.

2.  Entitlement to an initial increased rating for service-connected PTSD with alcohol abuse, rated as 50 percent disabling.

3.  Entitlement to an increased rating for acromioclavicular separation of the left shoulder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent disability rating effective May 6, 2011; granted an increased 10 percent rating for left acromioclavicular separation, effective February 23, 2011; and, declined to reopen a claim of entitlement to service connection for a right shoulder disability.

The rating assigned for PTSD was subsequently increased to 50 percent, also effective May 6, 2011, in a June 2014 rating decision.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2014, the Veteran was afforded a personal hearing at the RO.  A transcript of that hearing is of record.

The issues of service connection for a right shoulder disability and an increased rating for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied the Veteran's claim for service connection for a right shoulder disability; the Veteran did not appeal that decision and it is final.
 
2.  Some of the evidence received since the December 1992 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability.

3.  The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the Veteran's PTSD has not been manifested by total social impairment at any time during the appellate period.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for a 70 percent disability rating, but no higher, for service-connected PTSD with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the issue of whether new and material evidence has been submitted to reopen the claim for a right shoulder disability is being resolved in the Veteran's favor.  Therefore, any error in notice is harmless error and analysis of whether VA has satisfied its other duties to notify and assist is not needed as it pertains to that claim.

Regarding the PTSD increased rating claim, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include VA treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, provided the Veteran a hearing before the RO, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  New and Material

The Veteran's claim for service connection for a right shoulder disability was initially denied in a December 1992 rating decision.  The Veteran did not appeal the December 1992 rating decision, nor did he submit relevant evidence within one year of the decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the December 1992 rating decision included the Veteran's service treatment records (STRs), and a VA general medical examination.  The claim for service connection for a right shoulder disability was denied because the evidence did not show treatment for a right shoulder injury in service or that the condition was caused by service.  

Evidence added to the record since the December 1992 rating decision consists of additional post-service treatment records, the Veteran's written statements, and his hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to unestablished facts necessary to substantiate the claim; namely, his testimony relates to the onset and cause of a right shoulder disability during a wrestling tournament in service.  Accordingly, the claim for service connection for a right shoulder disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

III.  Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was originally established in the January 2012 rating decision that is the subject of this appeal.  A 30 percent rating was assigned for this disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 6, 2011.  The rating was increased to 50 percent, also effective May 6, 2011, in a June 2014 rating decision. 

The Veteran contends that he is entitled to an increased initial rating for his PTSD because he is a recluse, experiences loss of interest, has severe issues with sleeping, and occasionally misses work, as discussed in a February 2012 statement.  He further testified in March 2014 before a DRO that his PTSD affects his ability to maintain relationships outside of work, stating that he has no close relationships; he simply goes to work and goes home.  His friend further testified that the Veteran has decreased interactions with family, lost friends, and is agoraphobic.  She stated that she must go to his house if she wants to see him, and is one of very few people who can still interact with him.  She testified that the Veteran also calls her on a daily basis, as he has dreams of the event in service upon which his diagnosis is based, and exhibits avoidance.  She also has reportedly observed dissociative states, persistent anxiety, panic attacks, and psychotic symptoms due to a lack of sleep.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 
 
A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Based on a review of the evidence of record, the Board finds that an initial evaluation of 70 percent is warranted for the Veteran's PTSD with alcohol abuse.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, testimony of the Veteran and his friend, J.T., the Veteran's statements, and considered all psychiatric symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In support of a higher 70 percent rating, ongoing VA treatment notes dating from 2011 show primary complaints of depression, anxiety and panic, chronic nightmares, lack of motivation, hypervigilance, easy startle, irritability and disturbances of mood, sleep impairment, difficulty concentrating, social withdrawal and isolation, and alcohol abuse.  They further show assigned GAF scores ranging from 50 (assigned in December 2011) to 65 (assigned in July 2012), but generally falling around 60.  

Of particular note, in February 2013 and March 2013, the Veteran reported increased anxiety, as February is the month of the accident in service upon which his PTSD is based.  Those symptoms caused him to miss work and ultimately, the Veteran was given restrictions on the use of sick leave at work.  By May 2013, the Veteran reported a "bad attack," involving sweating, palpitations, diarrhea, and vomiting, the result of which he missed more work.  In March 2014, a friend called VA to report that the Veteran was isolating and to express concern over his wellbeing.  The Veteran at that time reported anxiety and panic attacks, and hospitalization was offered, though the Veteran declined.

Also probative is an April 2014 Disability Benefits Questionnaire completed by the Veteran's treating psychiatrist, who expressly found the Veteran's PTSD symptoms to be consistent with social and occupational impairment with deficiencies in most areas.  The psychiatrist highlighted symptoms such as a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep  impairment, disturbances in motivation and mood, difficulty and inability to establish or maintain effective relationships, and difficulty adapting to stressful circumstances.  He assigned a GAF score of 50.  VA PTSD examination reports dated in July 2011 and January 2015 evidence similar symptoms, and show assigned GAF scores of 55 and 50, respectively.

Under DSM-IV, a GAF score of 41-50 generally indicates serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (no friends, unable to keep a job). A GAF score of 51-60 generally indicates moderate symptoms (flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).

The Board finds that the Veteran's assigned GAF scores, particularly those of the July 2011 and January 2015 VA examiners and the April 2014 treating VA psychiatrist, together with the April 2014 VA treating psychiatrist's findings and the VA treatment records showing chronic symptoms and a GAF score as low as 50, collectively more nearly approximate occupational and social impairment with deficiencies in most areas, as required for a 70 percent rating under the schedular criteria for rating mental disorders.

However, the record during the period on appeal does not show that the Veteran's PTSD with alcohol abuse is productive of total social and occupational impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Initially, the record does not support a finding of total occupational impairment due to PTSD.  In this regard, the Veteran has been employed full time throughout the appeal period.  Ongoing VA treatment notes dating from at least October 2008 show the Veteran to be working full time, and he confirmed his full time employment status to VA examiners in July 2011 and January 2015.  Although he has reported being written up for abuse of sick leave and insubordination, he was not given a performance improvement plan and, in fact, received a satisfactory job performance evaluation as reported to the January 2015 VA examiner.  Furthermore, during April 2013 VA treatment, he reported that he was not in fear of losing his job, despite his being placed on sick leave restriction.  Indeed, even at times such as in March 2014, when the Veteran reported increased anxiety and avoidance, "he does continue to attend work."  Thus, the record does not support that the Veteran is totally occupationally impaired due to his PTSD.

Nor does the record support total social impairment.  While the record does show social isolation and withdrawal, it also shows that the Veteran at times engages in social and leisure activities, and maintains relationships with family members and friends.  For example, in November 2011, the Veteran lived with his twin brother and reported daily activities that included going outside, reading, and visiting friends.  He also reported a close relationship with his siblings.  To the extent that the Veteran has a distant relationship with this son, he indicated in November 2011 that the distance is because of his ex-wife's keeping the son overseas and out of state, denying the Veteran "access."  Even so, the Veteran described the relationship as cordial in November 2011, and the son even stayed with the Veteran during the period on appeal as reported during the January 2015 VA examination.  

The Veteran was also frequently noted to have social support, such as in the form of friends or roommates in November 2011.  Listed protective factors in December 2011 and thereafter include supportive family.  In March 2012, the Veteran suggested joining a softball league if he changed his shift at work, and in July 2012, he reported that he had been at a birthday party.  He also stated that he has "[g]ood friends and family."  In April 2013, he reported that he found a "lady friend," bought a motorcycle and "feels great on it."  In November 2013, he went for a walk and spent a lot of time with his family, which "got him out of his apartment."  In March 2014, he reported the support of a friend from high school and, during his January 2015 VA examination, he reported an argument with a condominium employee at the pool, supporting that the Veteran was not isolated in his home, but rather at the pool.

The Board also finds probative the VA treatment notes throughout the appeal period, which consistently note the Veteran to be cooperative, appropriate, adequately or well-groomed, with adequate eye contact and normal speech, and are otherwise silent for evidence of significantly impaired basic social functioning.  In this regard, despite stressors related to work, the Veteran was, with limited exception, assigned GAF scores of 55 or above, which are not indicative of total impairment.  Indeed, in May 2012, July 2012, and October 2013, he was described as euthymic and, also in October 2013, he was noted to have a positive rapport with his psychiatrist.  In November 2013, he was described as friendly and apologetic during a telephone call, and in January 2014, he was "very appreciative" of a telephone call.  Also significant is the fact that he had a friend actively involved in his wellbeing and claim, even appearing to testify on his behalf.  

The Board acknowledges that the Veteran and his friend have testified as to the severity of impaired social relationships as a result of the Veteran's PTSD, as well as the treating VA psychiatrist's notation on an April 2014 Disability Benefits Questionnaire (DBQ), that the Veteran's PTSD renders him unable to establish and maintain effective relationships.  However, the record shows that the Veteran has maintained relationships with his siblings and immediate family during the course of the appeal, and perhaps even improved his relationship with this son, who came to stay with the Veteran for eight days sometime around January 2015.  Regardless, and significantly, neither the July 2011 nor the January 2015 VA examiner, nor the Veteran's treating psychiatrist in the April 2014 DBQ, has found the Veteran to be totally impaired.

The Board has considered the lay testimony of the Veteran's friend, J.T., during a March 2014 DRO hearing, including her observations of the Veteran experiencing dissociative states and psychosis.  That testimony is considered not probative for various reasons.  First, it is contradicted by the ongoing VA treatment records and the VA examination reports which are negative for evidence of psychosis, or otherwise show the Veteran's affirmative denials of psychosis, such as in November 2011.  Second, J.T. testified at the March 2014 hearing that she is not a lay person, but rather a person with knowledge because "I'm an occupational therapist at Mendota Mental Health," which research shows is located in Madison, Wisconsin.  However, a Wisconsin Department of Safety and Professional Services license search reveals that J.T. was licensed as an Occupational Therapy Assistant, and not a therapist, and further, that the license had been expired for almost an entire year at the time of the March 2014 hearing.  While J.T. may be competent, through her training and experience as an occupational therapy assistant, to provide testimony in support of the Veteran's claim, it seems that she misrepresented her qualifications to VA, thereby undermining her credibility.  Therefore, her statements are considered not probative.

Thus, as the preponderance of the probative evidence does not reflect symptomatology that more nearly approximates PTSD productive of total social and occupational impairment during the period on appeal, a rating in excess of 70 percent is not warranted. 

The Board has again considered the lay assertions as to the severity of his condition during the period in question, but finds the reports made to treating clinicians to be more probative than those made in conjunction with his claim for increase.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  As noted above, the Board has considered all symptomatology related to his PTSD, not just the symptomatology listed in the rating criteria, and focused on the impact of his symptoms on occupational and social impairment.  See Mauerhan, 16 Vet. App. 436.  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular ratings assigned.  As such, the Board finds that the manifestations of the Veteran's PTSD with alcohol abuse are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  To the extent that the Veteran has experienced problems at work due to his PTSD, some degree of occupational impairment is contemplated in his current 70 percent disability rating, and there is no evidence of marked interference with employment above and beyond that already considered by the assigned disability evaluation.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD with alcohol abuse and referral for consideration of extraschedular rating is not warranted. 

As a final matter, the Veteran does not contend and the record does not suggest that he is unemployable due to his PTSD.  Accordingly, a claim for a total disability rating based on unemployability due to PTSD has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened, and to that extent only, the appeal is granted.

A 70 percent rating, and no higher, is granted for PTSD. 





REMAND

The Board finds that additional development is necessary prior to appellate review of the reopened issue of entitlement to service connection for a right shoulder disability and entitlement to an increased rating for a left shoulder disability.  

Regarding the claim for service connection for a right shoulder disability, when, as is the case here, the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Thus, the issue of entitlement to service connection for a right shoulder disability must be remanded to the AOJ for consideration of the merits.  In addition, as the Veteran has described in-service right shoulder injuries and appears to have right shoulder pain, as he testified during his March 2014 DRO hearing, he should be afforded a VA examination to address whether any currently diagnosed right shoulder disability is related to service.  

Turning to the increased rating claim, the Veteran's left shoulder was last evaluated in July 2011.  Given the large amount of time that has elapsed, the Board finds that a contemporaneous VA examination is needed.  Updated VA treatment records should also be obtained.

Finally, the Board observes that the record contains a September 2001 VA report of imaging of the bilateral shoulder.  However, there are no associated records relating to the treatment or visit for which the imaging was ordered.  As it appears that the Veteran may have received earlier treatment related to his right shoulder, efforts should be made to obtain all treatment records relating to the right shoulder dating since service.
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the complete names and addresses of any medical providers that have treated him for his right shoulder disability since service.  After securing the necessary releases, request any records that are not duplicates of those already contained in the claims file. 

In addition, obtain the Veteran's VA treatment records dated since February 2015, as well as VA treatment records relating to the right shoulder dated since service, to include any VA records pertaining to September 2001 imaging of the bilateral shoulder.  

If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Schedule the Veteran for a VA examination to assess the current severity of his left shoulder disability and to address whether any current right shoulder disability is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any right shoulder disability diagnosed during examination or during the course of the claim is at least as likely as not (50 percent probability or greater) related to service, including whether it was caused or aggravated by the service-connected left shoulder disability.  The examiner should explain the medical basis for all conclusions reached.

3.  Review the electronic files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims, including service connection for a right shoulder disability on the merits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


